Citation Nr: 0844045	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a post-
incisional hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Throughout the course of the veteran's current claim, 
specifically in the RO's January 2005 decision and the 
December 2005 Statement of the Case, the RO applied 
Diagnostic Code (DC) 7338, which pertains to inguinal 
hernias.  However, he is service-connected for an incisional 
(or "ventral") hernia under DC 7339.  Thus, his claim has 
not been considered under the correct diagnostic code, nor 
has VA's duty to notify under the VCAA and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) been met.   

Additionally, the Board notes that the most recent VA 
examination is dated in November 2004.  Given the veteran's 
contentions and the length of time since the last 
examination, the Board finds that a VA examination is needed 
to assess his current level of disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VA Medical Center in San Juan, Puerto 
Rico, for the period from March 2006 to 
the present.

2. The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  

Furthermore, he should be specifically 
notified of the criteria for an increased 
rating under DCs 7339, 7801-7805 and any 
other relevant diagnostic code. 

The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

3.  If there are additional private 
clinical records which have not already 
been associated with the claims file the 
veteran should be asked to provide those 
records or to sign the appropriate 
release for VA to obtain them.

4.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected post-incisional hernia 
repair. 

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

5.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

